             Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 1 of 11

                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

                                                      CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                               )
CASUALTY INSURANCE COMPANY, and                         )
THE COMMERCE INSURANCE COMPANY,                         )
     Plaintiffs/Counterclaim Defendants,                )
                                                        )
        v.                                              )
                                                        )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,                   )
et als.,                                                )
         Defendants,                                    )

PLAINTIFFS, METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY
  AND THE COMMERCE INSURANCE COMPANY’S RESPONSE TO THE COURT’S
                  MARCH 19, 2019 ORDER (DOC. NO. 1216)

        NOW COME the Plaintiffs/Defendants-in-Counterclaim, Metropolitan Property and Casualty

Insurance Company (“Metropolitan”), and The Commerce Insurance Company

(“Commerce”)(collectively “the Plaintiffs”), in the above-captioned action, and hereby respectfully

submit to this Honorable Court their Response, pursuant to the Court’s March 19, 2019 Order (Doc.

No. 1216).

        1.       The Basis for Establishing Liability against the Chiropractic Defendants and the
                 Clinic Employee Defendants

        The Plaintiffs’ Second Amended Complaint (“SAC”) (Doc. No. 304) asserts six (6) specific

causes of action (fraud, civil RICO, civil RICO conspiracy, true conspiracy, civil conspiracy, and

intentional interference with advantageous business relationships) against the subject Defendants, as

well as a claim for violations of M.G.L. c. 93A, §11, against the Chiropractor Defendants. As a

threshold matter, because federal procedural law allows for alternative contentions and/or theories of

liability, the Plaintiffs have not determined all the bases for establishing liability against the subject

Defendants in connection with the aforementioned claims as discovery remains ongoing at this stage

of the litigation. See Aetna Cas. Sur. Co. v. P & B Autobody, 43 F.3d 1546, 155 (1994).
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 2 of 11

Specifically, federal procedural law allows alternative contentions and parties in a civil case involving

the array of factual and legal theories as alleged in this case are typically, “allowed to maintain

alternative contentions at least until the evidence is closed, when the court may require some choices

to be made about the form of verdict to be used in submitting the case to the jury—see Fed.R.Civ.P.

49—and about instructions to the jury.” Id. In this instance, although the Plaintiffs are in possession

of the evidence necessary for establishing liability and illustrating good cause for proceeding further

with their claims against the subject Defendants, the Parties have not yet completed discovery,

conducted depositions and the Clinic Defendants (“Savin Hill, Logan Chiropractic, Metro Coach,

Tony Ramos and Kenneth Ramos”), who have produced de minimis responsive paper and/or

electronic discovery following the recent dismissal of their respective bankruptcy petitions and the

lifting of the automatic stays pertaining to them in this litigation, and have not complied with pending

Orders of this Court. Moreover, the Plaintiffs, at this time, have been denied the ability to conduct

the depositions of the Clinic Employee Defendants, which would further bolster the evidence

currently known and will therefore, be seeking reconsideration of that Order (Doc. No. 1216).

Accordingly, the Plaintiffs are not yet in possession all of the evidence that could provide further

bases for establishing liability against the subject Defendants, or that will illustrate all of their good

cause for proceeding further with their claims.

        Notwithstanding the foregoing, the Plaintiffs’ bases for establishing liability against the Clinic

Employee Defendants and the Chiropractor Defendants includes their active participation in the

fraudulent scheme by knowingly and willfully signing, certifying, and/or submitting chiropractic

records and bills for false, unwarranted, unlicensed, predetermined and/or unnecessary and

unreasonable treatment rendered to the Plaintiffs’ claimants and/or insureds by themselves and others

in order to fraudulently obtain insurance benefits from the Plaintiffs. Thus, it is the Plaintiffs’ position

that one basis for establishing liability against the Chiropractor Defendants and the Clinic Employee

Defendants is that they knowingly made false representations of material fact in the chiropractic
                                                 2
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 3 of 11

records and bills from Savin Hill and Logan Chiropractic for the purpose of inducing the Plaintiffs to

issue payment of PIP, MedPay, BI, OBI, and UM insurance benefits, and that the Plaintiffs

reasonably relied upon the misrepresentations as true when they paid unwarranted insurance benefits

to the Defendants. See Int'l Floor Crafts, Inc. v. Dziemit, 420 F. App'x 6, 14-16 (1st Cir. 2011);

citing, Taylor v. Am. Chemistry Council, 576 F.3d 16, 31 (1st Cir.2009); quoting, Russell v. Cooley

Dickinson Hosp., Inc., 437 Mass. 443 (2002)). Under Massachusetts law, it is immaterial to the

Plaintiffs’ fraud claims against the subject Defendants whether the intentionally false statement be an

overstatement or understatement of the fact bearing upon liability with regard to the submission of a

fraudulent insurance claim, and “[w]here the plaintiff proves ‘a statement made, as of the party's own

knowledge, which is false, provided the thing stated is not merely a matter of opinion, estimate, or

judgment, but is susceptible of actual knowledge ... it is not necessary to make any further proof of

actual intent to deceive.’ ” Searls v. Standard Acc. Ins. Co., 316; In re Sestito, 136 B.R. 602, 604–05

(Bankr. D. Mass. 1992); quoting, Zimmerman v. Kent, 31 Mass. App. Ct. 72, 77 (1991); Snyder v.

Sperry & Hutchinson Co., 368 Mass. 433, 444 (1975). Mass. 606, 609 (1944). Here, the Plaintiffs

intend on establishing liability against the subject Defendants by presenting evidence illustrating that

it is more likely than not that they knowingly and willfully signed, certified, and/or submitted

chiropractic records and bills for false, unwarranted, unlicensed, predetermined and/or unnecessary

and unreasonable treatment rendered to the Plaintiffs’ claimants and/or insureds. The Plaintiffs will

also establish that the Chiropractor Defendants and Clinic Employee Defendants knowingly and

willfully engaged in a, “plan collectively to commit motor vehicle insurance fraud, that is to say that

[they] joined one or more of them in a plan, collectively to do those things which constituted motor

vehicle insurance fraud.” Com. v. Lonardo, 74 Mass. App. Ct. 566, 572 (2009). Moreover, the

Plaintiffs have evidence that will satisfy the, “willful blindness formulation,” that is to say that the

subject Defendants do not need to actually know that the statements they made were false, even

though the Plaintiffs have specific evidence to the contrary, if the falsity is susceptible of actual
                                                    3
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 4 of 11

knowledge. Kozdras v. Land/Vest Props., Inc., 382 Mass. 34, 42-44 (1980). Based upon the

foregoing, the Plaintiffs intend on establishing liability against the subject Defendants for knowingly

and willfully engaging in fraudulent conduct by submitting false chiropractic records and bills to the

Plaintiffs, and they cannot escape liability by willfully turning a blind eye to the fraudulent conduct of

each other and their co-Defendants.

       Under Massachusetts law, courts use a preponderance of the evidence standard as the standard

of proof in civil cases.” In re Daboul, 85 B.R. 197, 201 (Bankr. D. Mass. 1988). Under the

preponderance of the evidence standard, a jury must only find “whether [the Plaintiff] has proved ...

that it is more likely than not” that the Defendant is liable for the tortious conduct. Liberty Mut. Ins.

Co. v. M.C.K., Inc., 62 Mass. App. Ct. 1103, (2004) (for claims of fraud and violations of M.G.L. c.

93A, §11, the jury must only find “whether [the Plaintiff] has proved ... that it is more likely than not

that [the Defendant] did personally participate in [the alleged] fraud and in the unfair and deceptive

acts and practices”). Accordingly, the evidence supporting all of the Plaintiffs’ bases of establishing

liability only needs to prove that it is more likely than not that the subject Defendants are liable for

the alleged Massachusetts tort claims.

       The Plaintiffs also intend on establishing liability against the subject Defendants because they

have intentionally and knowingly conducted and/or participated, directly and/or indirectly, in the

conduct and affairs of all Defendants’ “association-in-fact” enterprise through a pattern of

racketeering activity consisting of repeated violations of the federal mail and wire fraud statutes, 18

U.S.C. §1341 and 18 U.S.C. §1343, based upon the use of the United States mails and wires to submit

thousands of false and fraudulent chiropractic records, bills, and insurance claims on a continuous

basis to Metropolitan and Commerce for the improper and unlawful payment of insurance benefits. It

is the Plaintiffs’ position that the fraudulent conduct of the subject Defendants has resulted in a

knowing participation in the conduct and affairs of the Defendants’ “association-in-fact” enterprise,

all of which are enterprises engaged in interstate commerce, thus constituting a pattern of
                                                    4
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 5 of 11

racketeering activity in violation of 18 U.S.C. §1962(c), as well as a conspiracy to commit a violation

of §1962(c), pursuant to 18 U.S.C. §1962(d).

       Additionally, the united and concerted actions of the Clinic Employee Defendants, the

Chiropractor Defendants and all other co-conspirator Defendants provide another basis for

establishing liability against the subject Defendants as it resulted in the submission of thousands of

false and fraudulent insurance claims, undetectable on an individual claim basis, to Metropolitan and

Commerce. Specifically, the knowing and concerted actions of the Clinic Employee Defendants and

the Chiropractor Defendants as licensed and unlicensed healthcare providers, insurance coordinators,

custodians of medical records and runners, as defined by M.G.L. c. 266, §111C, as well as the

actions of all other Defendants resulted in the exercise of a peculiar and improper power of coercion

against and over Metropolitan and Commerce, which effectively frustrated the Plaintiffs’ safeguards

against fraud, thus resulting in the payment of unwarranted insurance benefits. Accordingly, the

Plaintiffs intend on establishing liability against the subject Defendants, pursuant to their coercive

civil conspiracy cause of action, by submitting evidence satisfying the preponderance of the evidence

standard that the subject Defendants and their co-Defendants, acting in unison, had a peculiar power

of coercion over the Plaintiff that they would not have had if they had been acting independently.”

Jurgens v. Abraham, 616 F.Supp. 1381, 1386 (D.Mass.1985)(quotations and citation omitted); Aetna

Cas. Sur. Co. v. P & B Autobody, et. al., 43 F.3d 1546, 1563-1564 (1stCir. 1994).

       The Plaintiffs also intend on utilizing their claim for civil conspiracy as a basis for

establishing liability against the Chiropractor Defendants and the Clinic Employee Defendants, which

carries joint and several liability for each co-conspirator. “Under this theory, a defendant may be held

liable for actions done by others pursuant to a common design or with the defendant’s substantial

assistance or encouragement.” Mass. Laborers’ Health & Welfare Fund v. Philip Morris, 62

F.Supp.2d 236, 244 (D.Mass.1999); Grant v. John Hancock Mut. Life Ins., 183 F.Supp.2d 344, 363

(D.Mass.2002). The “[k]ey to this cause of action is a defendant’s substantial assistance, with the
                                                  5
            Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 6 of 11

knowledge that such assistance is contributing to a common tortious plan.” Grant, 183 F.Supp.2d at

363, quoting, Kurker v. Hill, 44 Mass.App.Ct.184, 189 (1998).

       Here, the Plaintiffs have uncovered evidence illustrating that the subject Defendants

knowingly participated in the Defendants’ scheme to defraud the Plaintiffs by participating in the

Clinic Defendants’ incentive and/or bonus payment structure designed to ensure claimants and/or

patients attended six (6) treatment visits regardless of the necessity of treatment or the veracity of

injury, carrying out the fraudulent treatment and billing practices implemented by their co-Defendant,

Brandy Soto and other co-Defendants, and by knowingly rendering impermissible and unlawful

treatment to claimants and/or patients in violation of the Office Policies and Procedures Manual of

the Clinic Defendants, which is given to each employee and specifically precludes them from

violating any, “licensure and practice requires of Massachusetts state professional licensing boards,”

and includes copies of the Massachusetts regulations governing the standards of chiropractic practice,

as well as in violation of the training material they received from McGovern, according to his

Supplemental Affidavit (Doc. No. 68) (see “Exhibit A”). Indeed, the test allegedly administered to

all of the Clinic Employee Defendants expressly states that the administration of chiropractic

treatment, in the form of supportive modalities, prior to the patient being seen by a chiropractor will

result in their immediate termination. Id. The Plaintiffs have direct evidence in testimony and

recorded statements from numerous patients and/or claimants establishing that the Clinic Employee

Defendants routinely rendered treatment before they saw a chiropractor on a particular treatment visit

and/or on days when the patients never even saw a chiropractor.

       2.       The Plaintiffs have Good Cause for Proceeding Further with the claims against
                the Clinic Employee Defendants and the Chiropractor Defendants

       The Plaintiffs have good cause for proceeding further with the claims against the subject

Defendants. Pursuant to Black’s law dictionary, the term “good cause” means that “from a legal

point of view there are sufficient grounds to act on.” Black's Law Dictionary 2nd Ed. Furthermore,

                                                    6
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 7 of 11

under both Fed.R.Civ.P. 26 (c) and Fed.R.Civ.P. 35, a “finding of good cause must be based on a

particular factual demonstration… [and] not on conclusory statements. See 8 C. Wright & A. Miller,

Federal Practice and Procedure § 2035, at 264–65 (1970); Schlagenhauf v. Holder, 379 U.S. 104,

118–19 (1964) (good cause under Fed.R.Civ.P. 35 must be based on more than “conclusory

allegations”). In this instance, the Plaintiffs have amassed significant evidence, not only supporting

the factual allegations in the SAC, which describe with particularity the subject Defendants’ direct

knowledge and participation in a conspiratorial scheme to defraud the Plaintiffs and provide the basis

for their claims against said Defendants, but only very recently, the Plaintiffs obtained new evidence

establishing the Clinic Defendants and Soto offered an incentive and/or cash bonus structure to the

Clinic Employee Defendants and other staff to ensure that claimants and/or patients, including those

insured by Metropolitan and Commerce, returned to Savin Hill and Logan Chiro for six (6) treatment

visits in order to receive the pre-determined, inflated, unwarranted and excessive treatment program

rendered by the Chiropractor Defendants (see “Exhibit B”).

       As an initial matter, the Plaintiffs did not subjectively and/or arbitrarily select the five (5)

Chiropractor Defendants (four (4) chiropractors excluding McGovern, whom the Court specifically

excluded from this filing) of the approximately twenty-five (25) chiropractor names that appear on

the records and bills submitted to the Plaintiffs from Savin Hill and/or Logan Chiropractic, nor did

they subjectively and/or arbitrarily select the six (6) Clinic Employee Defendants of the

approximately twenty (20) known unlicensed employees of the clinics. To the contrary, as alleged in

the SAC and established by the chiropractic records and bills submitted to the Plaintiffs, the five (5)

Chiropractic Defendants (including) collectively, performed 93% and 92% of the Metropolitan and

Commerce claimants’, respectively, initial evaluations at Savin Hill or Logan Chiro. Id., at ¶¶341-

342. With regard to the Clinic Employee Defendants, the evidence establishes and supports the

Plaintiffs’ allegations that Hernandez served as the sole director and corporate officer of Logan

Chiropractic from 2007 through 2009 (see “Exhibit C” and the SAC, at ¶¶27, 253) before the
                                                7
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 8 of 11

purported ownership of the clinic was transferred to the Defendant, Kenneth Ramos, and Hernandez

transitioned his role within the Defendants’ scheme to a primary referral sources and alleged “runner”

for the Defendants in his capacity as a customer service representative at Enterprise as admitted to by

the Law Firm Defendants. Specifically, the Plaintiffs have obtained numerous “referral sheets” from

the Clinic Defendants, Brandy Soto and the Law Firm Defendants during discovery (see “Exhibit

D”), which establish that Hernandez served as a primary referral source in furtherance of the

Defendants’ scheme to defraud the Plaintiffs of insurance benefits through the submission and/or

prosecution of false insurance claims. Importantly, these same referral sheets were regularly emailed

by the Defendant, Karla Mendoza as well as other employees of the clinics to Soto on a regular basis

(see “Exhibit E”), and the evidence establishes that Savin Hill and Logan Chiropractic patient lists

were also emailed by and between Glassman, Soto and other employee(s) of the Law Firm

Defendants (see “Exhibit E”). The Savin Hill and Logan Chiropractic patient list attached as Exhibit

D also identifies certain Clinic Employee Defendants’ direct participation in the improper and illicit

referral relationship and scheme by and between the Law Firm Defendants and the Clinic Defendants,

a necessary aspect of ensuring continuity of the Defendants’ fraud scheme and evidence that the

Defendants’ predicate acts constitute a pattern of racketeering activity. See United States v. Boylan,

898 F.2d 230 (1st Cir.), cert. denied, 498 U.S. 849 (1990).

       Furthermore, in addition to the voluminous chiropractic records identifying the treating

chiropractic assistants by the following initials, “T.R., A.R., M.S., K.M., and A.S.,” the Plaintiffs

objectively named and have good cause to proceed further against the Clinic Employee Defendants

because of the multiple roles they played at the clinics and in furtherance of the Defendants’ scheme.

Specifically, the Plaintiffs have obtained evidence establishing that April Stewart, Maximo Soto and

Arismendy Ramos all served as the custodians of medical records for Savin Hill and Logan Chiro,

and that Karla Mendoza served as the insurance coordinator for the clinics at the same that they were

rendering unauthorized chiropractic practice at the clinics. Accordingly, the Plaintiffs did not
                                                   8
          Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 9 of 11

subjectively and/or arbitrarily select the subject Defendants, but instead named the individuals who

were directly responsible for rendering the majority of the fraudulent treatment to the Plaintiffs’

insured and/or claimants at the clinics, and because they signed, certified, and/or submitted chiropractic

records and bills to the Plaintiffs for false, unwarranted, unlicensed, predetermined and/or unnecessary

and unreasonable chiropractic treatment rendered by themselves or others. Therefore, not only are the

Clinic Employee Defendants and the Chiropractor Defendants liable for the fraudulent treatment

practices and billing protocols administered by them and other Defendants at the clinics, but the

Plaintiffs have good cause to proceed further with their claims against the subject Defendants.

       The Plaintiffs have good cause to proceed further with their claims against the subject

Defendants because the evidence currently known illustrates that the Chiropractor Defendants

admitted to assigning the CPT Codes to Savin Hill and Logan Chiropractic’s’ records and bills used

to legitimize the fraudulent treatment and billing practices and protocols, which was implemented by

Soto, the Clinic Defendants and McGovern, and was carried out by the Chiropractor Defendants, the

Clinic Employee Defendants and others in order to defraud the Plaintiffs of insurance benefits.

Specifically, the Clinic Defendants’ Answer to the Plaintiffs’ Master Interrogatory No. 9 establishes

that the assignment of CPT Codes to the chiropractic records and bills was performed by the

chiropractors employed by the clinics, and the Chiropractor Defendants’ Master Interrogatory

Answers establish that they unequivocally stand by their assignment of CPT Codes used to bill the

Plaintiffs for chiropractic services. However, as set forth in 233 CMR 4.09 of the regulations

governing the standards of chiropractic practice in Massachusetts and as pled in the Plaintiffs’ SAC,

“[c]harges for all services provided by a chiropractor shall be based on currently accepted and

clinically appropriate procedure codes, including but not limited to Current Procedural Terminology

(CPT) codes” and charges not based on currently accepted procedures constitute “improper charges..

[and] a form of ‘deceit.’” Id.


                                                     9
         Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 10 of 11

       Moreover, the expert opinion of the Plaintiffs’ independent chiropractic expert, Dr. Frustaci

provides evidence of the fraudulent billing contained within every Metropolitan and Commerce

claimants’ chiropractic records and bills from Savin Hill or Logan Chiro, which specifically includes,

but is not limited to: (A) billing for false, exaggerated and/or misleading findings/reports, (B) billing

for overutilization of chiropractic practice, (C) billing for treatment not rendered, and (D) billing for

unauthorized chiropractic practice. Dr. Frustaci’s expert opinions also provide evidence that the

Chiropractor Defendants as well as other Defendants violated the regulations set forth in 233 CMR

4.00 et seq., and 5.00 et seq., which are designed to prevent chiropractors and chiropractic facilities

from wrongfully taking advantage of the Massachusetts “No-Fault” system established by M.G.L. c.

90, §34M, and the statutory framework governing bodily injury claims and the amount of medical

expenses a patient must incur before he or she satisfies the Massachusetts “tort threshold,” prescribed

by M.G.L. c. 231, §6D. These regulations not only demonstrate that the Chiropractor Defendants and

the Clinics are bound by these regulations as they were the alleged treating chiropractors at Savin Hill

and Logan Chiropractic, but that the subject Defendants engaged in “gross deceit” by billing the

Plaintiffs for overutilization, treatment not rendered and unauthorized chiropractic practice.

Additionally, as set forth supra p. 7, the Plaintiffs have a good cause to proceed further with their

claims against the subject Defendants because the relevant evidence establishes their knowing

participation in the scheme.




                                                    10
        Case 1:15-cv-12939-LTS Document 1270 Filed 04/04/19 Page 11 of 11

                                                      Respectfully submitted,
                                                      By the Plaintiffs,
                                                      Metropolitan Property and Casualty
                                                      Insurance Company, and
                                                      The Commerce Insurance Company,
                                                      By their attorneys,

                                                      /s/ Peter R. Houston
                                                      Glenda H. Ganem
                                                      BBO No. 564374
                                                      gganem@mhg-pc.com
                                                      Peter R. Houston
                                                      phouston@mhg-pc.com
                                                      BBO No. 681915
                                                      McGovern, Houston & Ganem, P.C.
                                                      21 Merchants Row, 4th Floor
                                                      Boston, MA 02109
Date: April 4, 2019                                   (617) 723-1444


                                  CERTIFICATE OF SERVICE

        I, Peter R. Houston, Esq., attorney for the Plaintiffs, Metropolitan Property and Casualty
Insurance Company and The Commerce Insurance Company, hereby certify that this document, was
served, via electronic mail and regular mail, postage-prepaid, to all Defendants and counsel for all
Defendants as identified on the Notice of Electronic Filing (NEF) and in compliance with the
Fed.R.Civ.P.

                                                      /s/ Peter R. Houston, Esq.
Date: April 4, 2019                                   Peter R. Houston




                                                 11
